Earl Warren: Number 122, Hyman Karp and Benjamin T. Marco, Petitioners, versus United States. Mr. Steinberg.
Harris B. Steinberg: Mr. Chief Justice, may it please the Court. I represent here two of the petitioners who were tried at the same time as Schaffers. I yielded part of my time to Mr. Kossman because he was treating questions common to both of us. I now wish to treat something which is in our brief, petitioners Marco and Karp, and that is the deprivation of a fair trial which we claim and sue because of the summation, the improper summation of the District Attorney. I must confess it was a queer feeling, as I've said here before and hear myself quoted and to hear questions about why I did thus and so at the trial and casting about the reasons -- the only reasons I could think of it would appear would be either an aptitude or deviousness. And as Mark Twain said, "If it weren't for the honor of the thing, he would just as soon pass it up to mention." But I have to rest on the record as it is because I didn't make those motions at the time and Your Honors will draw whatever inferences you feel proper. But in one respect, I did make a motion. And I made a motion for mistrial at the time of the summation by the District Attorney, had brought to his honor's attention what it felt was an improper statement prejudicial to my client. And at the trial, I represented only one client. Here, I represent two because that man from West Virginia just couldn't go on with the case unless I'm willing to take it. And since there were no conflict of interest and my other client consented I'm here for both. What he said was an answer to what I said, and in order to put this in proper focus, I must tell you what I said. And that brings me in a full circle to what the facts are about. This case involved one where three people, Mario Stracuzza, Anthony Stracuzza and Dorothy Stracuzza were engaged in stealing packages from trucks in the garment district and selling them on a very large scale. In fact, the largest of the scale was so amazing, it's like the Purloined Letter. I mean you put it right out in the open and nobody thinks there's anything wrong with it. They had an office with a name on it, not a telephone and credit bill heads and invoices and a checking account. They held themselves out as a discount house or a job as outlet on which there are many in the garment area. They bought about a half million dollars worth of packages a year from these thieves. They had numerous customers of which these people are only a few. They kept books of account, they mailed invoices, they were paid by check, and they sent their things out through the railway express, which is the way our people received them. They were open for business from morning to night where people came in from a street and from recommendations and bought from them. And the Stracuzzas, who operated in this way for a lengthy period, were all indicted by the Federal Government in three cases, one, for conspiracy and the one you've heard about in the joinder problem, one for another conspiracy, the phrase had posed it, and another where they were in conspiracy with all of the package thieves, dozens of them, drivers of trucks. And all three cases, Mario and Anthony, two of them, pleaded guilty but their sentences were held over their heads until they should have completed testimony in this case. Dorothy Stracuzza, who was the wife of Anthony, was not required to plead. After this plea and after the Stracuzzas had come to the conclusion that the Government had the goods on them, both men said, "We're going to cooperate with the Government." And they started to talk with the FBI. After this soul-cleansing operation began and after they had changed their stripes, so to speak, they were both picked up again for more package thefts and indicted in the state courts. And the District Attorney and the Federal Government hide themselves across the street to make representations to the judge and the prosecutor of the state court that this man, as my witness, placed off, disposed of this case until after we use him in our case.
Earl Warren: Were those alleged --
Harris B. Steinberg: He was a necessary material witness.
Earl Warren: Were those alleged offenses after they had pleaded guilty in this case?
Harris B. Steinberg: After they pleaded guilty, after they started cooperating with the Government in this case. So I deemed that my duty --
William J. Brennan, Jr.: Do you mean that they were still stealing these things after they do that? They were still stealing, Your Honor. They were still stealing. These things too give -- good to give up --
William J. Brennan, Jr.: (Voice Overlap) -- because the overhead was so slow. [Laughter]
Earl Warren: Let me ask you also, Mr. Steinberg, when you're speaking about the openness of their business, keeping books and having hundreds of people come in there, could anybody have gone in there and bought at the same price that these people pay?
Harris B. Steinberg: The records -- the record is clear, Your Honor. They had a book of account in evidence, and they weren't all just bills of lading and checks. There were other evidence -- there were other documents in evidence. The record is clear that they had many other customers who came in and bought in the same fashion for the same discounts and were -- sold goods of the same nature. This was a half million dollars worth a year, Your Honor.
Felix Frankfurter: Just as a matter of curiosity, did it appear how long they carried on this kind of business?
Harris B. Steinberg: I would say they carried on for a considerable period before these defendants here were involved, and I think that appears in the record. It was a matter of many months, if Your Honor please. Now, let me come to something the Chief Justice asked me before. There is not an iota, there is in fact the Government's own witness, principal witness, Tony Stracuzza said, "I never told any of my customers including these, that the stuff was stolen." So they relied on circumstantial evidence as Mr. Kossman told you. Now, what was the circumstantial evidence? You mentioned, Your Honor, these invoices. I'd like you to look at the invoices. They were invoices with the tops taken off so you couldn't tell who was the sender. There were invoices with the consignee scribbled out illegibly so you couldn't tell but you could see an identifying stock number perhaps, the quantity and the price. Now, a discount house or a job that operates in exactly that way if he's handling the goods of some highly styled conscious manufacturer who wants to sell his goods for $20 or loose cash in the field, he doesn't like a discount house selling those same goods to someone else for $19 or for $18 or $12. But sometimes you have broken lots, there are a few sizes. There are undesired colors and in this Jungle at Seventh Avenue, this is a common, accepted widespread practice. So when you look at the circumstances which were relied upon in this case to fasten circumstantial evidence of guilty knowledge on this man, what do we find? You find these invoices. You find various other things but let me tell you what else you find. You find that Dorothy Stracuzza, the wife under indictment, who worked in the office with her husband and her brother-in-law from morning until night, was the one who prepared the invoices, shall we say, she's any better or worse off than the one who received them? Either one. She kept the books. No one said that my client kept any books. She got the checks, she mailed out the invoices, and she tore off the labels and she put the tickets on it. So if there was any invidious inference to be drawn from these circumstances, I submit to Your Honors that that had been in this inference is at least as worthy against Mrs. Stracuzza as against any of these defendants. Yet what do we find? Mrs. Stracuzza was never called as a witness, either at the package thieves' trial or in our trial. And in fact, shortly after our trial and shortly after our sentence, the District Attorney prepared and signed and submitted to the Court nolle prosequi in all the cases against the lady. And they are set forth in the record here, if Your Honors please, at pages -- I thought I was going to do this with a flourish but I have to look. At pages 12 -- at page 12 of the record, and what do they say? They say that Dorothy Stracuzza has admitted assisting her husband in this business but has denied that she had knowledge of the fact that the merchandize handled by her husband was stolen. The defendant Anthony Stracuzza in his testimony as a witness for the Government stated that his wife Dorothy never knew the extent of the operations. As a result of that, that representation by the Government shortly after the completion of this trial, shortly after she had not been called or subjected to cross-examination, on that representation, the cases against her were thrown out. Now, what are the facts that this record discloses? At this trial, her husband, Tony, was under cross-examination by myself. I asked him, "Did your wife know that these things were stolen?" He said no. And then I confronted him with his testimony at the prior trial where he had sworn under oath that his wife had known all about it, and he said, "Yes, I did testify to that effect." I said, "What is the truth now? Is that or is it this?" He said, "Well, if you press me, I'll have to say she didn't know it." Well, we left it at that because the truth wasn't in Tony Stracuzza and I wasn't trying to get the truth from him but I was trying to show what a liar he was. Because for three days, I cross-examined that man to show he was a liar and I elicited the facts that he was a thief for many, many years, that he had a huge quantity of money and property not accountable for by any endeavor that he had ever reported to the income tax people. That he was a gambler, a loan shark and whatever you will, and he admitted a lot of these cheerfully and in fact boastfully. I would say that at the end of his cross-examination, he didn't look as cheerful as he did at the beginning. I don't say that in vainglory of my powers as a cross-examiner, I say it for this reason. Because we then expected that they would bring Mario around, the other brother for cross-examination. And the reason Mario was important, was first, because he had testified at the -- at the State's trial and second, the Government had represented to the State District Attorney and the state court judge across the street"Please hold up Mario's sentence because he is a necessary material witness at this trial" But they never produced him. Why? Because they didn't want him cross-examined, because he was the man who went out and bought this stuff from the thieves. Tony said, "I didn't buy from the thieves, it was Mario." Mario went out everyday with a pocket full of cash, $1000 to $1500 everyday and came back with packages and dumped them on the desk and Dorothy took the packages apart, stripped the labels off, put tickets on, did all the busy, homely, friendly little things that people do with packaging.
Felix Frankfurter: [Laughs]
Harris B. Steinberg: But they didn't bring Mario out for cross-examination. And I say that it was our defense and it was our contention from the opening consistently through the trial right through the summation that there was a hope for a deal, I'll put it as euphemistically as I can, I'll say that the Stracuzzas hoped to be benefited by their change of heart, by their cooperation with the Government. And the hope was (a), that Tony wouldn't go to jail, (b) that Mario wouldn't go to jail and (c), that Dorothy wouldn't go to jail. And their hopes were realized to the fullest extent. Not only were they indicted here in three cases, not only they pleaded guilty in three cases except for Dorothy, but they got suspended sentences and across the street in a state court where the people are cooperative. And they use that cooperative, in the same sense in which they used it in the Knapp against Schweitzer case in a very friendly sense. They -- the -- they gave him a suspended sentence too. So here, you have the three Stracuzzas with their half million dollar yearly business in stolen goods and sold stupendously large scale that would stagger the imagination going off free, scot free because Tony gave his testimony and withstood the cross-examination for three days in a little braggy but he was still there, and they thought it would be the better part avow not to put Mario on and they were gentlemanly enough not to subject Dorothy to him. In addition, what else did that accomplish? When Dorothy and Mario were arrested, Dorothy had $900 -- $1900 in cash on her person and Mario had $900 in cash on his person. And from the previous testimony, it was quite clear that that was a sort of money and the type of money they were using everyday to go out and buy stolen stuff with. And the Government seized it as evidence and impounded it. But after they began to cooperate, it was given back to them. I wanted to cross-examine about that too but I couldn't because he didn't call Mario, they didn't call Dorothy.
Speaker: Was they available to you to call as witnesses?
Harris B. Steinberg: I ask Your Honor with all seriousness. Here's a woman under indictment, could I call her? She is the wife of the man who has pleaded guilty testifying for the Government. Could I in all practical common sense call her as a witness? Couldn't she have pleaded the privilege? She was still under indictment.
Speaker: What I was just asking is the question as to whether she was available?
Harris B. Steinberg: She was physically in the jurisdiction. I yelled bloody murder and I say it's the Government's duty to call her. I said the Government should call her and I have the right to cross-examine her, but they got acute with me. They said, "No, you have a right to call her." And I -- I resented that -- that suggestion. I thought it wasn't fair. So with this background of facts, we come now to my summation. And I said in my summation, and it's printed here in the record, for Your Honors to see --
Earl Warren: Before you get to that, what happened to your -- these petitioners?
Harris B. Steinberg: My petitioners?
Earl Warren: Yes. What was the setting?
Harris B. Steinberg: One of them went for four years and $10,000 of a committed fine because 21 years ago, he had been in a bankruptcy swindle and the other one who had a completely clean record went for two years and a $10,000 committed fine and the two Schaffers got a $10,000 committed fine and two years.
William J. Brennan, Jr.: What's committed fine?
Harris B. Steinberg: That means that you stay in the clink until you pay it. You can't get out with a (Inaudible) at a dollar a day.
Earl Warren: Even though you've -- you've served the two years?
Harris B. Steinberg: Yes, Your Honor.
Charles E. Whittaker: Not unless you can make business, you're in a financial inability to act.
Harris B. Steinberg: I don't think (Inaudible) release, Your Honor, the way it does in an ordinary fine but if it does, I'm happy to know that. [Laughter] At any rate, that's the background of the summation. The summation went on and it was a cry to the jury, "Where are Dorothy and Mario? Why aren't they here?" Now, the Government tenders me a short impingement. They say that was shoddy trial tactics and that it justified the answer they made to me. If it does, Your Honors will tell me that. I don't think it does. I think that was a proper summation based on the record, based on my duty as a counsel for a man charged of crime and based on this evidence as to the type of people I was cross-examining and it's a type of thing I expected to get from the people who had the right to expect them to bring if they wanted an objective search for the truth in these circumstances.
Potter Stewart: Where in the record does -- what you said and what the prosecuting attorney said up here?
Harris B. Steinberg: I go with my papers are mixed up. I know it's right here. My -- my summation is on pages 1, 2 where -- one to eight and following that immediately is the -- 8 to 10 the Government's summation.
Potter Stewart: Thank you.
Harris B. Steinberg: Now, I'm not here to plead for myself. I'd say to Your Honors read it. If you think that my summation was improper in someway, then I say to you there are cases which say that the standard of advocacy of a defense lawyer may enlarge the scope of the standard of advocacy of the Government. And if I did something improper, forget that part of my point, but I don't think you're going to find that. What did he say in answer? Three things, although I say three things for the purpose of handling it easily and for the purpose of relating with the cases, he said one thing because the whole thing is in a short compass and I jumped up and I said I want a mistrial. Now, the first thing he said, what Mr. Steinberg says, "Where is Dorothy Stracuzza?" And he says, "I'm telling you that Dorothy Stracuzza is still a defendant in this case. The case is still pending against her. The indictment is still open against her." Now, I say to Your Honors in the context of what was in preparation, in the context of that statement in the nolle prosequi that was filed shortly thereafter, in a context of accepting that nolle prosequi the denial by -- by Tony of his wife's guilt knowing that Tony had said something just to the contrary under oath and not pointing that in nolle prosequi, in the context of her own denial of guilt but with all the admitted circumstances and far more than we used to fasten guilt on these defendants. I say that was as phony as a $3 bill. I say that was a misrepresentation. I say that does not accord with the high purpose and principles of a prosecutor and I say that that was improper and deprived my clients of a fair trial. What else did he say? He said this to the other defendant Mario, "It is the Government's representation to you," That he could have proffered nothing in a way of additional evidence that was not presented to you through to his brother because if you will recall from the testimony of Agent Miller, both Stracuzzas were interviewed on each and every occasions by him, the story, the testimony, if you will, given to the FBI was a joint story and therefore, the testimony of Mario Stracuzza, if he will call to testify, would be in a sense a repetition of all the details that you heard from the witness Anthony Stracuzza. I submit to Your Honors that's for me. That wasn't because he wanted to save the time of the Court. That wasn't because he wanted to say repetitions. I submit to Your Honors that it's clearly apparent that in view of the search and cross-examination, Mario had undergone at the first trial. In view of these items of his money in his pocket, in view of the benefits he was getting across the street on this very Court, I say they wanted to protect him. And that's why that's a misrepresentation although it's proposed to be a representation. And the third thing is and this as I said, tired cliché of advocacy, this quotation of what it says over the Department of Justice, "The Government wins when justice is done of citizens and the Court". That's true. But I don't like to see that used in this captious phony sense and which is used here. And when I say captious and phony, I could cite to you cases in our brief where the same quotes and the same tired reference that same chiselled thing is made in other occasions. What I'm getting at is this. This is not advocacy that heat of passion or something said that they're sorry for a moment later. If I can understand that, I say that all the time. I say it at home and I say it in Court. This is shoddy tactics.
Hugo L. Black: Which part of that now you're talking about?
Harris B. Steinberg: On pages 9 and 10.
Potter Stewart: (Voice Overlap) --
Harris B. Steinberg: Now, in making these comments --
Hugo L. Black: What -- what is shoddy there?
Harris B. Steinberg: What shoddy is this, Your Honor? I'm sorry, sir. I beg your pardon?
Hugo L. Black: What is shoddy there?
Harris B. Steinberg: I'll tell you what's shoddy about it. He follows with this. If you believe that the Government had in some way or other, prevented you from getting the full truth of this entire case, that in some way here concealed the true facts pertaining to any of these defendants, you have only one duty. You have to march right into that jury room and acquit every one of these defendants. That's what's shoddy about it, Mr. Justice Black. The cases, I've cited them in my brief, say that when you take away from a jury the real issue of the guilt or innocence of a defendant and you give them the phony issue of trying this handsome, clean-cut, cultured fine young man for impropriety, no jury is going to want to convict him of impropriety. Now, when you say to -- when you say to him, "Here's this clean-cut, handsome young boy with a good law school, speaks well," is obviously the kind of board or jurors would be proud to have who he suddenly stands up, they're doing his duty against some people under indictment that if you believe I did anything wrong, I quit. Now, the Court of Appeals in New York citing the Berger case of this Court says that's bad, it's reversible, dump to it because it's tendering a false issue. Now, I don't know whether Your Honors would have given me certiorari in this point. I don't know whether Your Honors are primarily interested in the points Mr. Kossman talked about, but it was in my heart to bring you this point because the time has come, so many years after the Berger case to get the word around in the federal courts that this is not the way to try a case because the same cliché, the same exact phrases come up in case after case. Young fellows are learning how to try cases and they think this is the way to try the case unless you tell them differently. From the cases I've cited in my brief, you will find repeated references to Berger. Berger had a good effect on the New York Court of Appeals in the last five years has had five cases touching on summations, propriety or propriety summations reversed in every case and citing Berger, but it's losing its steam. And I say to Your Honors you will do a service to the dying out of advocacy if you tell us how to try a case and put teeth into what you tell us, and say, "This is not the way to do it." Thank you.
Earl Warren: Mr. Davis.
John F . Davis: Mr. Chief Justice, if the Court please. The issue on this part of the case is considerably narrower than my brother would have in detail. Issue was not whether the Stracuzzas -- whether the district judge should have given the Stracuzzas sentence, whether the Government should have known across the case against Dorothy Stracuzza. The question here, although I'd be glad to discuss those points before I get through because they're in the background of this thing, but the specific question here is whether or not the United States Attorney misconducted himself before the jury so that the jury could have missed the trial. There's very little that I can say on that. What's the -- what the United States Attorney has set -- said is set forth at pages 9 to 10. Everything that's objected to is set forth on pages 9 to 10 of the record. This is an answer to an assertion that was made in the trial that the Government had entered into a deal with Anthony Stracuzza under which he would get these other people convicted and he and his family would be dealt with lightly. There is not a thread of evidence of indication that the Government was buying urgent testimony. Anthony Stracuzza --
Felix Frankfurter: Suppose he sought to infer this, Mr. Davis?
John F . Davis: Well, whether it was buying testimony or not, I do not know. There's no question that -- I think there's no question that Anthony Stracuzza by pleading guilty and turning states evidence expected to receive a lighter sentence as a result although the --
William J. Brennan, Jr.: He wasn't disappointed, was he?
John F . Davis: He wasn't disappointed. The judge suspended his sentence and his brother's sentence and his wife as -- and his wife with no part. And this is what he expected and this is what he got.
Felix Frankfurter: Can you tell me what the present practice in the Southern District is? Does the District Attorney's office make recommendations either as to the length for the sentence or suggest suspension for the mitigating circumstances?
John F . Davis: I -- I don't know about the --
Felix Frankfurter: The judge is there and the district is there.
John F . Davis: I don't know what happened in this particular case. I -- it doesn't appear in the record.
Harris B. Steinberg: Page 5, footnote.
John F . Davis: In your -- in your brief?
Harris B. Steinberg: In my brief, page 5, footnote.
John F . Davis: The -- in some cases the United States Attorneys make recommendations with respect to sentences in the Southern District and in some they don't.
Felix Frankfurter: I know some judges wouldn't have it.
John F . Davis: I am certain that the United States Attorney in this case -- well, I'm not certain but I would assume he brought to the attention of the Court that this -- that Anthony Stracuzza testified in this case for the Government. Now, whether or not Anthony Stracuzza should have -- should have been punished for all of his misdeeds, whether the judge should have given them a sentence or whether it should suspend the -- the sentence, I don't know. I mean that's the question -- it's -- he is not here for the trial. The only question is whether the United States Attorney, when he is accused of -- of -- in effect accused of making a deal for 30 pieces of silver of buying -- buying testimony, whether he is entitled to reply as he did in the words which appear in this record. The Court of Appeals felt that he was. I feel that he was. I feel that none of the cases which counsel cited come anywhere near this when they talk about misconduct. I don't -- I don't -- I do not only think that this wasn't misconduct which should have read -- lead to a mistrial, I don't think this was misconduct at all. I think this was a perfectly proper and appropriate thing for the United States Attorney to tell the jury when he was presenting this case to them.
Earl Warren: Mr. Davis, what --what do you have to say to the footnote at the bottom of page 5, so the sentence in Court asked the prosecutor whether this was an isolated offense referring to Stracuzza and the prosecutor replied in the affirmative but the -- the Court, "Are there any other larcenies that these men are connected with?"
John F . Davis: No, Your Honor.
Earl Warren: This is an isolated larceny, Mr. Cantor (ph), as far as the Government knows.
John F . Davis: I think this is wrong. I don't know how it took place. This is the trial --
Felix Frankfurter: Well -- but this -- try to say something more than that.
John F . Davis: I am. [Laughs]
Felix Frankfurter: All right.
John F . Davis: This -- this -- let me explain what this is, Your Honor, if I may. Before this case came to trial, there was a separate trial and this comes from the other trial. This was a trial against the Stracuzzas and against the truck drivers for stealing goods from interstate commerce. In other words, it was a stage before this one. That was the actual thefts. And in that case, the Stracuzzas --
Potter Stewart: It's a conspiracy trial, wasn't it?
John F . Davis: What?
Potter Stewart: Wasn't it a conspiracy trial?
John F . Davis: No, it wasn't conspiracy. It was theft. It was theft from interstate carriers from the Pennsylvania rail -- from whoever was --
Potter Stewart: (Voice Overlap) --
John F . Davis: -- I think railway (Voice Overlap) to start from right is in and trucks and things.
Felix Frankfurter: Against the Stracuzzas?
John F . Davis: Against the Stracuzzas and the truck drivers.
Felix Frankfurter: Yes.
John F . Davis: This is the -- this is the stage of the -- of the larceny which occurs before the Stracuzzas get rid of it. It's the stage where they obtained the -- obtained the property. And this was tried in December before this case was reached, before the -- and actually before the Stracuzzas had pled -- pled to this case. And in that case, they pleaded guilty as they did in this one and they testified with respect to the -- to the thefts.
William J. Brennan, Jr.: That was a federal prosecution (Voice Overlap) --
John F . Davis: That was a federal prosecution --
William J. Brennan, Jr.: Yes.
John F . Davis: -- for stealing from interstate commerce.
Felix Frankfurter: But wasn't it not -- I -- I beg your pardon, go on, and I'll ask you later.
John F . Davis: Now, I -- all I know about what went on is -- is what I see here. I have the transcript of -- of the previous case. I cannot imagine how Mr. Cantor (ph) could have told the Court in that case. And when these people did get suspended sentences, I don't know how he could have told them that they weren't involved in -- maybe it -- he thought this was the same transaction that these people were engaged in, that this was the same -- you know, that they've stolen and resold and maybe --
William J. Brennan, Jr.: indictment is one of those now before us, was it pending at the time of this incident?
John F . Davis: The indictments were pending, yes.
Felix Frankfurter: Well, then to assume --
William J. Brennan, Jr.: And Mr. Cantor (ph) and the United States Attorney's office?
John F . Davis: That's right. These indictments were pending at that time although they hadn't -- they hadn't pledge with them at that time.
Felix Frankfurter: Well, then, presumably is it to presume or is it known the Stracuzzas was offense on a large scale?
John F . Davis: Well, they must be -- I -- I assume, yes, that he knew that this was stolen by the Stracuzzas. It is known --
Felix Frankfurter: But it isn't like me -- $500,000 or half a million was a staggering amount.
John F . Davis: Well, this -- that is one thing to gather a great many transactions. The Stracuzzas were in business with themselves only two and a half months rather than a year basis that's involved.
Potter Stewart: There was a predecessor business though.
John F . Davis: They were working for Berk and Eisenberg for a while and then --
Potter Stewart: Who were in the same business.
John F . Davis: -- and then Anthony -- yes, they were employees at that time.
Potter Stewart: Getting experience?
John F . Davis: That's right. They were learning. And then they went into business with Mr. Berk only. Then they were in this business by themselves which is the one that's involved in this case.
Earl Warren: Well, I understood -- understood from Mr. Steinberg, if they were doing this business at the rate of a thousand or $1500 everyday --
John F . Davis: I think that's what --
Earl Warren: -- which they would have in cash and they would pay it up for these stolen goods. How could it possibly be answered that this was an isolated case and this was all that was against them?How could it -- how could they answer such a thing?
John F . Davis: I can't imagine why Mr. Cantor (ph) said that.
Earl Warren: Well, I don't think if that was in the --
John F . Davis: But that --
Earl Warren: -- in their brief that you would investigate it to find out what the situation was.
John F . Davis: Well, the truth -- truth is that we do not have that case before us. That is -- that -- that is not the -- there is no issue in this case about whether or not Mr. Stracuzza should be sentenced or should go to jail. That's -- that's not the issue.
Felix Frankfurter: But is it -- is it an irrelevant item in the fabric, isn't it? What other items in the -- in the talk about who could have called who and for what purposes? Is it irrelevant to -- to a judgment on government summation?
John F . Davis: I -- I think --
Felix Frankfurter: The fact that we haven't got that case here.
John F . Davis: I -- I think that --
Felix Frankfurter: I mean -- -- with what we have is that -- that a United States Attorney made any statement here.
John F . Davis: We don't know why.
Felix Frankfurter: I understand that in treating a states witness is lenient in favor but -- but if this recital sounds like the Arabian Nights almost, it's true and is relevant to a judgment on the representation he made to the jury.
John F . Davis: I -- may -- maybe I've been reminiscing. Maybe we should get the transcript in this case. I do not know whether in this case -- and he's referring to the Stracuzzas or who he's referring to the truck drivers or who he's referring to. Here he's talking about -- and I think you have to look at the particular transcript of the case to know what he was talking about. And --
Hugo L. Black: It's not in our record, is it?
John F . Davis: No. This isn't our case at all.
Hugo L. Black: Yes.
John F . Davis: This is another case.
Hugo L. Black: Is this the same attorney, prosecuting attorney that --
John F . Davis: No. This is different prosecuting attorney.
Hugo L. Black: A different one.
John F . Davis: Different prosecuting attorney, different in thought.
Hugo L. Black: Does this man have -- have anything to do with the speech made by the evidence?
John F . Davis: No. Mr. Cantor (ph) (Voice Overlap)
Hugo L. Black: Who made the speech of the complaints made about here?
John F . Davis: Pardon?
Hugo L. Black: Who made the speech of the complaints made about here?
John F . Davis: Oh, you mean who was the United States Attorney in -- in this case?
Harris B. Steinberg: Mr. Moran.
John F . Davis: Mr. Moran.
Hugo L. Black: Moran.
Felix Frankfurter: Well, I know but they're in the same office and unless things are very different, assistants talk to one another, this isn't a -- they're not isolated from one another.
John F . Davis: Well, I -- that -- that's right and I --
Felix Frankfurter: Just like -- I forget which one of Dickens' novels said -- says this is my wicked partner if you --
John F . Davis: Well --
Felix Frankfurter: -- if you will (Inaudible) in this case.
John F . Davis: Of -- of course, this -- I -- I'm sorry I didn't try and get the transcript in this -- Mr. Davis, I wasn't asking you to try to excuse us.
John F . Davis: [Laughs]
Hugo L. Black: I just want to find out about it.
John F . Davis: Yes, sir.
Hugo L. Black: But I did think since this is the record in another case, we should have it.
John F . Davis: I think we should have get the transcript of this case --
Hugo L. Black: If you have part of it --
John F . Davis: -- and submit it to the Court so that --
Hugo L. Black: -- you should have it all.
John F . Davis: -- so we can have the entire transcript of the -- of what went on here and I want to --
Tom C. Clark: Which you're drawn (Inaudible) ramifications and expect them to (Inaudible) that involve all the matter of justice.
John F . Davis: It involved the first part of the case. There was no -- I don't know what went on in that case with respect to the disposition of the goods whether if anyone knew that it was an interstate disposition or maybe a local disposition.
Tom C. Clark: He knew of the extent of the operation.
John F . Davis: He knew that a thousand dollars a day goods was being stolen. He didn't know -- we don't know that he knew anything about what happened to the goods. Maybe it was disposed of locally. Maybe there was no federal crime in connection with this -- his fault. I don't know what --
Tom C. Clark: He knew that the petitioner (Inaudible) to the defendants there.
John F . Davis: He knew that our petitioner here, this is not our petitioner here. We -- he didn't know anything about our petitioners here, let's say. He knew about the Stracuzzas but they knew nothing so far as I know and I haven't gone on and I haven't seen the transcript. There's no reason to believe that he had any information about the Schaffers and Mr. Marco and Mr. Karp. I mean this was the first part of it and it wasn't part of the case to show the disposition because there, it wasn't an interstate shipment of stolen goods. There, the question was a stealing, a larceny of goods from an interstate carrier.
Tom C. Clark: But he knew that petitioner was buying all these stuff.
John F . Davis: Oh, yes. They would -- they'd pleaded guilty because of -- not only buying and he was in -- he was engaged in -- in stealing it in -- in effect.
Hugo L. Black: May I ask you, I don't -- I'm still a little lost with this thing. What's the relationship in time of the statement by this man (Inaudible) in the trial of this case?
John F . Davis: Well, this -- the case was tried in 1958, May -- I think it started in May of 1958. And this is statement --
Hugo L. Black: (Voice Overlap) October.
John F . Davis: Pardon?
Hugo L. Black: The appendix says filed October 8 this year. I don't know what that meant, page 1. This other one seems to have been made in (Inaudible) 1956.
John F . Davis: Tried the case -- the case was tried the previous December. Whenever the -- whenever the -- the indictments were filed, this particular case was now -- let me -- the case which is before the Court was tried in May --
William J. Brennan, Jr.: Well, it --
John F . Davis: -- May of 1958.
William J. Brennan, Jr.: Well, it started April 22 of 1958.
John F . Davis: April 22, 1958.
Hugo L. Black: And this was --
John F . Davis: And this case had previously been tried in --
Hugo L. Black: Two years before.
John F . Davis: No, in December of 1957.
Hugo L. Black: Well, this says September 19th, 1956.
John F . Davis: Well --
Hugo L. Black: I don't quite understand.
John F . Davis: Well, I think you're right.
Hugo L. Black: Yes.
John F . Davis: I -- I -- in the transcript which I've read, it said previous December.
Hugo L. Black: Was it the same -- was it for the same theft? So is this some different theft?
John F . Davis: Well, these are the same goods, presumably. I don't --
Felix Frankfurter: The same --
John F . Davis: -- know that they're identified but we must assume they're the same thing.
Felix Frankfurter: The same transaction.
John F . Davis: This -- as far as I know, and I haven't read the transcript and this is what one can gather from the -- from the transcript of the case I have read. That -- what happened was that there were two separate indictments. They indicted the Stracuzzas and the truck drivers for stealing these goods from interstate carriers. They were being shipped by manufacturers to various consignees and the Stracuzzas and the truck drivers stole these goods from interstate carriers, which is a -- which is a separate crime than -- than one we have here. That was tried first. And in the records which I have read, it is referred to as having been tried in December. That's -- that's the way it was described.
Felix Frankfurter: Was -- was there the indictments in which the Stracuzzas were tried and our indictment handed down the same time by the grand jury?
John F . Davis: They -- well, I'm not sure but our indictments were handed down before this trial.
William J. Brennan, Jr.: In October of 1954.
John F . Davis: They were -- they were handed down long before the trial --
Felix Frankfurter: These --
John F . Davis: -- so that they were on record.
William J. Brennan, Jr.: Yes.
Felix Frankfurter: -- these thieves had 53 transactions, is that right?
John F . Davis: That's right. And that the -- the indictment in our case was found and was pending at the time of this previous trial. Mr. Cantor (ph) can't explain this on the ground that there weren't indictments pending at the time he made this statement. They were indictments pending.
Potter Stewart: They were -- excuse me, Mr. Davis. They were -- how many offenses -- how many indictments did that -- to -- to how many indictments did the Stracuzzas plead guilty? Three?
John F . Davis: No, there were four in all.
Potter Stewart: Three federal and one state, is that it?
John F . Davis: Pardon me?
Potter Stewart: Three federal indictments and one in the --
John F . Davis: No. They were four federal indictments.
Potter Stewart: Indictments.
John F . Davis: One of them I've -- one of them I don't know what it is. But there is this one for theft from the -- that I'm speaking of this as being tried in December.
Potter Stewart: Yes.
John F . Davis: This one -- this footnote applies.
Potter Stewart: Yes.
John F . Davis: There -- the two indictments which are in the record in this case.
Potter Stewart: Yes.
John F . Davis: And at the time -- that -- of sentencing, of the -- suspension of sentence, it appears that there was a third indictment against the Stracuzzas along that they pled guilty to at the same time it's consecutively numbered with these two that are before us. It is not in the record and I don't know --
Potter Stewart: Is -- are the -- are the sentencing proceedings in the record here as the Stracuzzas getting a suspended sentence in this case, were they in this record?
John F . Davis: In that -- they're not in this printed record. No, they're in the transcripts.
Potter Stewart: I -- I'd be interested in -- in getting a -- in seeing the transcript not only of the proceedings which are (Inaudible) circuits in this footnote page 5 of the -- of the brief but also in the -- in the other sentencing proceeding --
John F . Davis: Yes. As well --
Potter Stewart: -- to see what representations were made.
John F . Davis: They -- those -- those are present in the files of the Court and it would be very easy to give you the references --
Hugo L. Black: Mr. Davis --
John F . Davis: -- to the transcript.
Hugo L. Black: -- this footnote says that they tried to offer this in evidence so it's probably in the record.
John F . Davis: If it was refused, I don't know.
Hugo L. Black: They say they tried to get this in evidence to show what the Government -- the promises they had made. Are -- have they assigned that as they were in here?
John F . Davis: No. No, I -- I don't think that this is part of the transcript, Mr. Justice Black. I've --
Hugo L. Black: What he says is defense counsel vigorously protested the prosecutor's refusal to call them, tried unsuccessfully, that was used in evidence, the complete statement which were made by the Government to the sentencing judge at the time Mr. Stracuzza was given a suspended sentence.
John F . Davis: In the previous case.
Hugo L. Black: So that's probably here in the record.
John F . Davis: Do you think it's in the transcripts?
Speaker: Yes. It's here. It's (Voice Overlap) --
Hugo L. Black: Probably here in the record.
Potter Stewart: It's proffered by the defendant.
John F . Davis: It was proffered. But I don't know whether it was sent down with the transcripts or not. The counsel says that it was sent down. I don't know -- I didn't know whether --
Felix Frankfurter: Well, isn't on proposed stenographic minutes of the trial here?
John F . Davis: Yes. Yes they are.
Felix Frankfurter: And they would be in there although it was --
John F . Davis: Well, the author would be --
Felix Frankfurter: (Voice Overlap) --
John F . Davis: -- the author would in there but whether or not the actual --
Felix Frankfurter: Or -- or what took place at the other trial.
John F . Davis: Yes. No, I don't know. As I say, I don't know. The counsel says it is here. It was offered and rejected and whether they sent it down as they -- whether they made an offer of proof or some way to get into the record, I don't know. I -- I don't know at this stage.
Felix Frankfurter: Are you sitting down?
John F . Davis: Not quite. I wanted to say one more thing.
Felix Frankfurter: Are you going off to another question?
John F . Davis: This is the only question --
Felix Frankfurter: All right.
John F . Davis: -- there is in this part. All I wanted to say was that as far as the Government not calling Mario and not calling Dorothy Stracuzza, the Government wasn't -- what the Government found to prove this case, the Federal Bureau of Investigation's agents and the -- the witnesses for the railroads. It felt it proved its case that way. There was no reason for it to be called. These particular individuals and who -- who would testify the same thing that Anthony Stracuzza had testified to, they -- they preferred -- once having made that case in that way to confirm it with more reliable witnesses. I think that was a matter of trial judgment.
Felix Frankfurter: I understand that the gravamen of the -- that were placed or the argument is not that the Government was wrong not to call but rather that the United States Attorney put to the jury pitted his integrity and rectitude as against the guilt or innocence of the defendants.
John F . Davis: That's the accusation.
Felix Frankfurter: That's the gravamen.
John F . Davis: That -- that's what stated. Yes.
Felix Frankfurter: Yes. Well, now, so that it doesn't -- merely to say that the Government should or shouldn't have called taking (Voice Overlap) --
John F . Davis: That's right. And the question is did the Government Attorney err in that respect? It --
Felix Frankfurter: That item? I don't think so. I think even if they did incur, you don't say it doesn't answer if (Inaudible). It doesn't answer the suggestion that you can't send the 12 jury men and women into the jury room and say, "Well, we either must acquit or if we don't, we must find that U.S. Attorney would give him misconduct."
John F . Davis: That's right. That's what I mean. When I say, if he did that it was error. If he made the -- if the made the issue of the jury his own integrity, if he changed it so that there was only one way to find them not guilty and that was to find him guilty. If that's the effect of what he did, then --
Felix Frankfurter: It isn't the case.
John F . Davis: That was error.
Felix Frankfurter: It isn't because they have to decide whether he was justified --
John F . Davis: No -- that's right.
Felix Frankfurter: -- in not calling Mario and the lady.
John F . Davis: That's right. It's a question of whether he was -- putting -- having the jury to determine the guilt of these people on the basis of his own guilt or innocence which marshalled the issue before the jury and which would be an improper basis.
Felix Frankfurter: Let me ask you. I don't mean to say to -- to control of my thinking but I'm -- is it true that -- that in the New York Court of Appeals has found that inadmissible argument by the District Attorney to put such an issue to the jury? Has a New York case look that way, I've been looking (Voice Overlap) --
John F . Davis: I don't know about the New York cases. Federal cases have held that it's improper to make that the issue before the jury.
Felix Frankfurter: Well, now, how is it made except by making such an argument? Is there any other way of making it?
John F . Davis: Well --
Felix Frankfurter: If -- if --
John F . Davis: I -- I --
Felix Frankfurter: -- if that is an -- if you say the federal courts -- federal decisions say you can't do that --
John F . Davis: But --
Felix Frankfurter: -- how -- how is -- or is there a departure from that standard?
John F . Davis: When there is -- when there is an accusation, as there was in this case, that testimony had been bought --
Felix Frankfurter: Had been bought.
John F . Davis: Had been bought that the Government had made a deal that the -- that information was being withheld from the jury. This is in effect a denial, I mean, it's -- I think, it is proper for the United States Attorney to -- he -- he can't ignore it. He -- he denies it and tells the jury -- if he doesn't base his case on this but he -- he has to tell the jury that they -- they can't convict on -- on a perjured testimony. If they believe there's been perjured testimony, if they believe that -- why they -- they should get an upright?
Felix Frankfurter: Was the -- did Mr. Steinberg say that the Government rested on perjured testimony?
John F . Davis: Not in so many words but all --
Felix Frankfurter: What are the exact words put on?
John F . Davis: He set a deal now -- well, he -- his last -- his last statement is on his -- on his summation of 30 pieces of silver, I think, and which is the reference to --
Speaker: (Inaudible)
John F . Davis: To do anything he could. So, he'd get his 30 pieces of silver, anything he could, so he could get 30 pieces of silver.
Felix Frankfurter: Well, it is more than -- I'm a little rusty on it, but to -- even if you give a State's witness to plea freedom in this kind of transaction, it's a little generous, isn't it, on part of the Government? Would the Court -- it's a little generous to be urging the Court to suspend a sentence.
John F . Davis: Well, I'm -- I'm surprised myself that the -- if the Court imposed no sentence at all on Mr. Stracuzza, he -- he did -- the -- the only service in the other case and in this case, he -- he testified, he barely sold on all of his transactions and -- and apparently, the trial judge felt that this was -- this was some compensation.
Felix Frankfurter: I don't feel a little decency if -- if the record would show on the practice in the Southern District whether, no district judge pays any attention and he forbids a U.S.Attorney to make recommendations. I have known judges to do it in particular cases.I have known some judges who refuse to allow the Government to make any suggestion at anytime in any case where the Government is an active participant.
John F . Davis: Well, if --
Felix Frankfurter: I am troubled, I must say.
John F . Davis: In this particular case, I may say that I don't think Judge Murphy needed any instructions from the U.S. Attorney as to what Mr. Stracuzza has done in this case because it was perfectly apparent throughout and so --
Felix Frankfurter: No, but there was this earlier suspension, wasn't it?
John F . Davis: That is right.
Felix Frankfurter: An accumulation.
John F . Davis: But unless there is some indication that -- as far as these defendants, as far as these petitioners are concerned, unless there's some indication that the -- that there was -- they were improperly convicted, there was something wrong, something not that -- that the Stracuzzas got too good a deal, not that they shouldn't have gotten an -- and this the evidence that the Stracuzzas gave and that Anthony Stracuzza gave is -- is wrong as perjurious. There's no reason why these particular defendants could gain through this --
Felix Frankfurter: That -- that assumes, I think, Mr. Davis, that if going through this record, one finds that the case against him was conclusive after you overlooked impropriety. I don't think that's the rule, is it?
John F . Davis: No.But --
Felix Frankfurter: And it wouldn't be.
John F . Davis: -- there must be some indication that there was --
Felix Frankfurter: (Voice Overlap) --
John F . Davis: -- improper evidence that was introduced. Now, when you have a --
Felix Frankfurter: But there's no proper evidence for -- but if saying, you, in order not to convict these people would have to find out that I'm a crook, I mean the U.S. Attorney, that I would regard as the height of impropriety no matter how good the -- the defendants are because --
John F . Davis: Oh, yes.
Felix Frankfurter: -- they must be tried and convicted according to (Inaudible) and that is in the (Inaudible)
John F . Davis: That is right. That -- that issue should not be put to the jury and if that's what this Court feels must put to the jury, why, it was -- it was erroneous.
Earl Warren: Why did they -- why did they dismiss Mrs. Stracuzza here?
John F . Davis: Well, we have here the -- the nolle prossed which was -- which was filed and the statement is made that they felt they couldn't prove that she knew that the goods were stolen. That's what the United States Attorney says in the nolle prossed.
Earl Warren: Well, I understood counsel to say that her husband, when he testified in this case that she didn't know anything about it and admitted that he had testified in another proceeding that she had known all about it.
John F . Davis: That's right.In -- in the December trial, that's when it took place --
Earl Warren: Yes
John F . Davis: He had --
Earl Warren: Yes.
John F . Davis: (Voice Overlap) --
Earl Warren: Now, you said of course, if the Government produced perjurious testimony that would be another situation, isn't that perjurious?
John F . Davis: Well, I don't think the Government thought Anthony Stracuzza's statement that his wife didn't know about this. This was a husband talking about his wife's guilt. This was something of his own. We didn't -- the -- the United States Attorney wasn't interested in proving that Dorothy Stracuzza didn't know about it. This isn't something that we -- we --
Earl Warren: No, but it might -- it might go along ways to show what motive prompted him to testify as he was testifying in this case if he went so far as to testify to the opposite of what he testified to in another case shortly before it. And consequently, counsel would be entitled to comment on that very, very strongly, I would think.
John F . Davis: Oh, I think that they -- I think they can attack and the judge instructed the jury that when the man lied about any one thing that it could be held against him for anything else and I think the judge was quite right on that. And that if the jury was -- felt that Anthony Stracuzza perjured himself in his statements about his wife's knowledge of this thing, that was a proper thing for the jury to consider. But I do not think -- I do not think, Your Honor, that this kept into the question of whether the United States Attorney was buying perjured testimony. The United States Attorney didn't want -- didn't have any desire to have that testimony. I will attempt to get the copy of the transcript in the prior sentencing if not the entire case. And I will check the transcript in the record here to see what we have, one with respect to this matter and also with respect to the proceedings at the time that the sentences were suspended for the --
Potter Stewart: All are set --
John F . Davis: (Voice Overlap) --
Potter Stewart: -- all are set as the proceedings of Mr. Stracuzza. I'd be curios to see.
Hugo L. Black: Mr. --
Harris B. Steinberg: If I can -- I just -- one moment --
Hugo L. Black: I -- I may say --
Earl Warren: Just one moment, Mr. --
Hugo L. Black: -- Mr. Davis that I have this stenographic report here that you refer us to. It does refer to his offering here saying the judge read part of it. It was read to the jury, part of the fact that the man was given a lighter sentence on the ground that he cooperated with the Government.
John F . Davis: This is at the time of sentencing.
Hugo L. Black: This was at the time I assume was the trial because he opened to his objection, they're not putting in half of the State. The judge led him to remain there.
John F . Davis: Oh, I see.
Hugo L. Black: That's at page 670 to 678 of the stenographic report.
Earl Warren: Mr. Steinberg.
Harris B. Steinberg: Just one moment, if Your Honor please. Mr. Justice Frankfurter asked about whether this was only a New York doctrine or a federal doctrine. Let me just tell you about two cases. (Inaudible) was Second Circuit decided very recently by three different judges and sat on this case, Judge Waterman, Judge Lumbard, Judge Moore. They reversed the conviction where they said there was overwhelming evidence of guilt. And they reversed because the counsel for the defendant, in his summation, said that the bail of the informer, that is the government witness, the bail had been lowered and as soon as he agreed to cooperate that was done and therefore, he had every motive for lying. That was the defense summation. And in answer to that, the District Attorney said, "They'll ask you to draw the deduction that I made a deal, I never make deals" And that was the word. Now, that's weak and in our case, it was reversed.
Felix Frankfurter: (Inaudible)
Harris B. Steinberg: (Inaudible) it's cited in our brief, Your Honor.
Felix Frankfurter: Oh, it is. All right.
Harris B. Steinberg: The other is Lovello in New York Court of Appeals, 1 N.Y.2d. Here's what the D.A. said there, "There, the defense summation, counsel criticized the prosecutor for failing to have and produce one witness." So, why didn't he produce that witness so I can cross-examine? The D.A. said this, "If that conversation didn't take place, stop right there. Don't waste another 10 seconds on this case. Come back and say the defendant is not guilty. If that conversation didn't take place, I'm an aid on a federal perjury." That's all it was. Court of Appeals cited Berger and said this is tendering his own integrity as an issue. It's a phony issue. The issue was is he guilty or innocent. Thank you.
Hugo L. Black: May I ask you this, Mr. Steinberg.
Harris B. Steinberg: Yes, sir.
Hugo L. Black: I -- I realized as much in what you're saying, but I see here the last sentence you stated was, after accusing them that they're making a deal, that they sold in set the 30 pieces of silver, is it your position that if you do accuse the District Attorney of being crooked, that it -- it entitles him to new trial if he denies it?
Harris B. Steinberg: Your Honor, if you will read my summation -- -- there was not one -- no --
Hugo L. Black: I -- I just read both.
Harris B. Steinberg: No. There is not one word in my summation saying the District Attorney was a crook. I said Stracuzza was a liar, perjuring himself to win his statement with the D.A.
Hugo L. Black: I was asking you was this. Is it your position that if you do accuse the District Attorney of being crooked and it can be inferred that he's accused of taking money and making deal that if he denies making the deal, that the case should be reversed?
Harris B. Steinberg: There are two rules on that, Your Honor. Now, let me say -- let me --
Hugo L. Black: Yes.
Harris B. Steinberg: -- just say this. There are two rules. There's one line of cases that says what I said before to Mr. Justice Stewart. And he said that if you set a low standard of advocacy, you're hung by your own petard or hoist by your own petard. You're -- you're stuck with it. And if they come back at you in the same (Inaudible) brain, you're stuck with it. There's another line of cases that says maybe you can be a shyster but the Government doesn't employ shysters. But (Voice Overlap) --
Hugo L. Black: But is it your position that if you do accuse the District Attorney of a crooked deal, that he can't deny it?
Harris B. Steinberg: I say, depends on which line of cases he follows.
Hugo L. Black: I'm not talking -- I'm just talking, is that the argument you're making?
Harris B. Steinberg: That's not the argument I make here. I don't have to make that argument.
Earl Warren: We'll recess now.